

114 HR 5593 IH: Protecting Veterans Credit Act of 2016
U.S. House of Representatives
2016-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5593IN THE HOUSE OF REPRESENTATIVESJune 28, 2016Mr. Delaney (for himself, Mr. Hultgren, Mrs. Walorski, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Fair Credit Reporting Act and the Fair Debt Collection Practices Act to delay the
			 inclusion in consumer credit reports and to establish requirements for
			 debt collectors with respect to medical debt information of veterans due
			 to inappropriate or delayed Veterans Choice Program billing payments, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Veterans Credit Act of 2016. 2.PurposeThe purpose of this Act is to rectify reporting of medical debt included in a consumer report of a veteran due to inappropriate or delayed payment for hospital care or medical services provided pursuant to section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (38 U.S.C. 1701 note) and to clarify the process of debt collection for such medical debt.
		3.Amendments to Fair Credit Reporting Act
 (a)Veteran’s Choice medical debt definedSection 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a) is amended by adding at the end the following:
				
 (z)Veteran’s Choice medical debtThe term veteran’s Choice medical debt means a debt of a veteran arising from hospital care or medical services provided pursuant to section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (38 U.S.C. 1701 note).
 (aa)VeteranThe term veteran has the meaning given such term in section 101(2) of title 38, United States Code. . (b)Exclusion for veteran’s Choice medical debtSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c) is amended by adding at the end the following:
				
 (7)Any information related to a veteran’s Choice medical debt if the date on which such debt was placed for collection, charged to profit or loss, or subjected to any similar action antedates the report by less than 1 year.
 (8)Any information related to a fully paid or settled veteran’s Choice medical debt that had been characterized as delinquent, charged off, or in collection..
 (c)Removal of veteran’s Choice medical debt from consumer reportSection 611 of the Consumer Credit Protection Act (15 U.S.C. 1681i) is amended— (1)in subsection (a)(1)(A), by inserting and except as provided in subsection (g) after subsection (f); and
 (2)by adding at the end the following new subsection:  (g)Dispute process for veteran’s Choice medical debtA consumer may submit a notice along with proof of participation in the program established pursuant to section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (38 U.S.C. 1701 note) to a consumer reporting agency or a reseller to dispute the inclusion of a veteran’s Choice medical debt on a consumer report of the consumer. Not later than 30 days after receipt of the notice, the consumer reporting agency shall delete information relating to the veteran’s Choice medical debt from the file of the consumer and notify the furnisher and the consumer of that deletion..
				4.Communications regarding veteran’s Choice medical debt
 (a)In generalSection 809 of the Fair Debt Collection Practices Act (15 U.S.C. 1692g) is amended— (1)in subsection (a), by inserting , except for a veteran’s Choice medical debt as described in subsection (f), after any debt; and
 (2)by adding at the end the following:  (f)Veteran’s Choice medical debt (1)DefinitionsFor purposes of this subsection:
 (A)Consumer reporting agencyThe term consumer reporting agency has the meaning given such term under section 603(f) of the Fair Credit Reporting Act. (B)VeteranThe term veteran has the meaning given such term in section 101(2) of title 38, United States Code.
 (C)Veteran’s Choice medical debtThe term veteran’s Choice medical debt means a debt of a veteran arising from hospital care or medical services provided pursuant to section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (38 U.S.C. 1701 note).
 (2)Communications regarding veteran’s Choice medical debtWithin five days after the initial communication with a veteran in connection with the collection of a veteran’s Choice medical debt, a debt collector shall, unless the following information is contained in the initial communication or the veteran has paid the debt, send the veteran a written notice containing—
 (A)the amount of the debt; (B)the name of the creditor to whom the debt is owed;
 (C)a statement that unless the veteran, within 1 year after the initial communication, disputes the validity of the debt, or any portion thereof, the debt will be assumed to be valid by the debt collector;
 (D)a statement that if the veteran notifies the debt collector in writing within such 1-year period that the debt, or any portion thereof, is disputed, the debt collector will obtain verification of the debt or a copy of a judgment against the veteran and a copy of such ver­i­fi­ca­tion or judgment will be mailed to the veteran by the debt collector;
 (E)a statement that, upon the veteran’s written request within such 1-year period, the debt collector will provide the veteran with the name and address of the original creditor, if different from the current creditor;
 (F)a statement that the debt collector will not report the debt to a consumer reporting agency until 1 year after the date on which the debt collector sends the statement; and
 (G)a statement that the consumer may communicate with— (i)an insurance company to determine coverage for the debt;
 (ii)the Department of Veterans Affairs to determine coverage for the debt or repayment options; or (iii)the provider of hospital care or medical services provided pursuant to section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (38 U.S.C. 1701 note).
 (3)Collection of veteran’s Choice medical debtIf the veteran notifies the debt collector in writing within the 1-year period described in paragraph (1) that the veteran’s Choice medical debt, or any portion thereof, is disputed, or that the veteran requests the name and address of the original creditor, the debt collector shall cease collection of the veteran’s Choice medical debt, or any disputed portion thereof, until the debt collector obtains verification of the veteran’s Choice medical debt or a copy of a judgment, or the name and address of the original creditor, and a copy of such verification or judgment, or name and address of the original creditor, is mailed to the veteran by the debt collector. Collection activities and communications that do not otherwise violate this title may continue during the 1-year period referred to in paragraph (1) unless the veteran has notified the debt collector in writing that the veteran’s Choice medical debt, or any portion of the debt, is disputed or that the veteran requests the name and address of the original creditor. Any collection activities and communication during the 1-year period may not overshadow or be inconsistent with the disclosure of the veteran’s right to dispute the veteran’s Choice medical debt or request the name and address of the original creditor.
							.
 5.Effective dateThe amendments made by this Act shall take effect after the end of the 90-day period beginning on the date of the enactment of this Act.
		